department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date dec dbi’ b07 0o-o0 employer_identification_number contact person identification_number telephone number to ba dear sir or madam this is in response to a letter dated date in which you requested certain rulings with respect to a proposed transfer of assets from b to c b is exempt under sec_501 of the internal_revenue_code and is classified as a private_foundation under sec_509 we have determined that c is tax-exempt under sec_501 of the code and classified as a private_foundation under sec_509 in separate correspondence fundamental philosophical differences have arisen among certain of b's trustees making it difficult for b to develop a united approach to grant-making to eliminate this problem b proposes to transfer some of its net investment_assets to c the same trustees that control b following the transfer both b and c will carry on their respective charitable goals and programs as part of the transfer b and c entered into an expenditure_responsibility agreement as required by sec_4945 of the code c will be effectively controlled by b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b has stated that it has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code states in part that except for transfers described in sec_507 an organization’s private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_507 of the code imposes a tax on an organization that terminates its private_foundation_status under sec_507 of the code sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this subsection the transferor organization shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer transfer fair_market_value is determined at the time of sec_1_507-3 of the regulations provides that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor’s assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not to be a taxable_expenditure it must be to an organization described in sec_501 other than an organization described in sec_509 or lo treated as described in sec_501 under sec_4947 sec_1_507-3 of the regulations provides that unless a private_foundation gives notice under sec_507 of the code a transfer of assets described in sec_507 of the code will not constitute a termination of the transferor’s private_foundation_status sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code unless the provisions of a become applicable sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year including the year in which it transfers substantial assets to another private_foundation under sec_507 sec_4942 of the code defines a qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code requires that a grantor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation which is not an operating_foundation under sec_4942 of the code must have adequate_records as required by sec_4942 of the code to show that the grantee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the grant and that were paid out of the grantee’s own corpus within the meaning of sec_4942 of the code such grantee foundation’s qualifying distributions out of corpus must be expended before the close of the grantee’s first tax_year after its tax_year in which it received the grant sec_4945 of the code imposes tax upon a private foundation’s making of any taxable_expenditure under sec_4945 sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code the exercise of expenditure_responsibility requires the foundation that makes the transfer to keep detailed records of the way the payment is spent by the recipient foundation sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary - sec_4946 of the code defines the term disqualified_person as a person who is a substantial_contributor to a private_foundation a foundation_manager an owner of more than of a corporation or partnership which is a substantial_contributor to the private_foundation a family_member of persons described above or a corporation partnership trust or estate of which persons described above own more than of the combined voting power sec_53_4945-5 of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 sec_53_4945-6 of the regulations provides that a transfer of assets of a private_foundation under sec_507 of the code is not a taxable_expenditure if such transfer is to an organization described in sec_501 other than an organization described in sec_509 or treated as so described under sec_4947 sec_53_4946-1 of the regulations provides that for purposes of sec_4941 the term disqualified_person does not include any organization described in sec_501 other than an organization described in sec_509 following the transfer of assets from b to c both b and c will continue to conduct their respective charitable activities under sec_507 of the code in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as newly created organization thus the transfer by b to c will constitute in the aggregate an adjustment organization or reorganization within the meaning of sec_507 accordingly the transfer by b to c will not be treated as a transfer to a newly created organization because a transfer of assets as described in sec_507 will not cause a termination of an organization’s private_foundation_status the transfer of b’s assets to c will not terminate b’s status as a private_foundation b will not terminate its status as a result of this transaction therefore the transfer of b’s assets to c will not result in the imposition of tax under sec_507 of the code in this case b is not selling property to c nor making an investment in c rather the transfer of assets is essentially analogous to a gift and will not be net investment within the meaning of sec_4940 of the code b will not receive any consideration from c either as dividends or interest or any payment for the assets transferred to it financial obligations of b other than the grant commitments to be satisfied using the assets to be transferred to it - c will not assume any for several consecutive years b has been eligible for the reduced sec_4940 excise_tax rate of percent because the proposed transfer is merely a division of one foundation into two foundations both b and c should continue to be eligible for this reduced_rate based on the grants history of b if they continue to meet the sec_4940 requirements after the proposed transfer because b as an organization described in sec_501 of the code is not a disqualified_person with respect to c the transfer of assets to c will not constitute an act of self- dealing within the meaning of sec_4941 of the code in this case b and c will each assume their proportionate share of b's undistributed_income under sec_4942 and reduce their own distributable_amount for purposes of sec_4942 by their proportionate share of b's excess qualifying distributions under sec_4942 if any thus b's transfer of assets to c will not be treated by b as a qualifying_distribution under sec_4942 of the code provided the expenses_incurred by b and c in the transfer of assets to c meet the good_faith standard of sec_53_4945-6 such expenses will not constitute taxable_expenditures under sec_4945 of the code because the proposed transfer of assets to c will be made to accomplish the exempt purposes of b and c the transfer will not constitute investments for purposes of sec_4944 of the code thus the excise_taxes imposed on jeopardizing investments under sec_4944 of the code will not apply to the transfer of assets from b to c b's transfer of assets to c will not constitute a taxable_expenditure provided b exercises expenditure_responsibility over the grant under the asset transfer agreement between b and c b will transfer responsibility for certain existing obligations and commitments to c for future administration and funding therefore in recognition of the requirements of sec_4945 the agreement requires c to exercise expenditure_responsibility for any grants or commitments made by b that require the exercise of expenditure_responsibility that have been made to grantees under programs and projects c will assume accordingly based on the information furnished we rule as follows the transfer of assets from b to c will have no adverse effect on the tax-exempt status of either b or c as an organization described in sec_501 of the code the transfer of assets from b to c will constitute a permissible transfer of assets from one private_foundation to another private_foundation as described in sec_507 of the code the transfer of assets from b to c will not result in the termination of the private_foundation_status of b pursuant to sec_507 and accordingly will not cause b to be subject_to the tax imposed by sec_507 of the code the transfer of assets from b to c will not impose on b or c any_tax on investment_income pursuant to sec_4940 of the code both b and c may use its proportionate share of any excess sec_4940 tax paid_by b prior to the transfer to offset its sec_4940 excise_tax liabilities c will be treated for purposes of computing its sec_4940 excise_tax liability in the year in which the transfer of assets occurs and in each subsequent year as having the same percentage_payout as defined in sec_4940 of the code as that of b for the year in which the transfer occurs and for each year in the base_period as defined in sec_4940 without regard to sec_4940 the transfer of assets from b to c will not constitute an act of self-dealing as described in sec_4941 of the code the transfer of assets from b to c will not constitute a qualifying_distribution for b under sec_4942 b and c will each assume their proportionate share of b's undistributed_income under sec_4942 and reduce their own distributable_amount for purposes of sec_4942 by their proportionate share of b's excess qualifying distributions under sec_4942 if any reasonable legal accounting organizational and other professional and administrative expenses_incurred by b and c respectively in order to accomplish the proposed asset transfer will constitute qualifying distributions under sec_4942 of the code and will not be taxable_expenditures under sec_4945 of the code the transfer of assets from b to c will not result in a jeopardy investment as defined in sec_4944 of the code the transfer of assets from b to c will not constitute a taxable_expenditure as defined in sec_4945 of the code on the part of b so long as b exercises expenditure_responsibility under sec_4945 with respect to the transfer to c by a obtaining from the president or treasurer of c after the transfer of assets reports of the use by c of the principal of and the income if any from the assets transferred to it by b for the calendar_year in which the transfer of assets occurs and for the immediately succeeding two taxable years b including in b's form_990-pf returns for such years reports containing the information specified in sec_53_4945-5 of the regulations c maintaining in b's permanent records a copy of the asset transfer agreement each report received from c and each a report of b's personnel or independent auditors concerning the transfer to c and d taking all reasonable and appropriate actions to correct any diversion by c of the transferred assets and income therefrom from c's charitable purposes the allocation to c of expenditure_responsibility for certain grants made by b as provided pursuant to the asset transfer agreement will relieve b of expenditure_responsibility for those grants and impose expenditure_responsibility for them on c - s we are informing the te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely bereta v sack gerald v sack manager exempt_organizations technical group
